I agree with what is said in the foregoing opinion with respect to the validity of the appropriations. I do not agree that contracts for the insurance of state-owned buildings can be let without advertising for proposals. I think the word "supplies" as used in section 256, Revised Codes 1921, was intended to embrace "anything which may be furnished to meet the need of any particular department" of the state government (Gleason v. Dalton, 28 A.D. 555, 51 N.Y. Supp. 337, 338) and which entails the expenditure of state funds, and that it embraces policies of insurance on state property. If this were not so, then there is no authority in the board of examiners to enter into a contract for the insurance of state property in any manner. That section is the only one defining the authority of that board which could possibly embrace that of making contracts for insurance, and, if it does not include the making of such contracts, then the power does not exist in that board. I think that section is sufficiently broad to include the power of making such contracts.
The contemporaneous construction of the Act referred to in the majority opinion, in its last analysis was that the word *Page 577 
"supplies" as used in section 256 embraces policies of insurance, but that the same word in section 257 does not. Section 257, which requires the board to advertise for proposals "to furnish any and all the supplies mentioned in the next preceding section," is as broad and comprehensive as section 256, and if the one embraces state insurance, as I think it certainly must, so does the other.
If contemporaneous construction is properly to be resorted to, then it can go no further than to demonstrate persuasively that policies of state insurance are embraced within the term "supplies" as used in both sections. Practical construction cannot be resorted to as an excuse for overriding the statute requiring advertising for proposals for such contracts.
No contention is made here that sections 284-293, Revised Codes 1921, as amended by Chapter 66, Laws of 1923, and Chapter 17, Laws of 1925, creating the state purchasing department and defining the duties of the state purchasing agent, have worked an implied repeal of sections 256 and 257, and I pass that question.
Rehearing denied March 29, 1933.